Title: To Thomas Jefferson from Brett Randolph, Jr., 7 July 1806
From: Randolph, Brett, Jr.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Fred.bg 7th. July 1806.
                        
                        The anxiety that I feel for my brothers situation, and Mr. Minor’s absence from home, induces me to take the
                            liberty of obtruding my self, to your notice, by inclosing Ryland’s, letter to me, on the subject of his inteded residence
                            in Europe.
                        You, will I, trust Good Sir, excuse my forwardness, and be assured of the high respect, & esteem of
                            Dr. Sir Your Most Obt. Sevt.
                        
                            Brett Randolph Jun
                            
                        
                    